Exhibit 10.5




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective the 7th
day of June, 2013 (the “Effective Date”) by and between MG Kaminski, a resident
of the State of Minnesota (“Employee”), and Talon OP, L.P., a Minnesota limited
partnership having its principal office at 5500 Wayzata Boulevard Suite 1070,
Minneapolis, MN 55416  (the “Company”).




WHEREAS, the Company’s business focuses on the acquisition and disposition of
real estate;




WHEREAS, the Company desires to employ Employee, and Employee desires to accept
such employment, pursuant to the terms and conditions set forth in this
Agreement;




WHEREAS, during Employee’s employment with the Company, Employee will have
access to the Company’s confidential, proprietary and trade secret information.
 Employee and the Company agree that it is in the best interests of the Company
to protect its confidential, proprietary and trade secret information, to
prevent unfair competition by former executives following separation of their
employment and to secure cooperation from former executives with respect to
matters related to their employment with the Company;




WHEREAS, Talon Real Estate Holding Corp., a Utah corporation (“Talon”), is the
general partner of the Company, and the Company and Employee expect that Talon
will have substantially all of its assets and liabilities contributed to the
Company in connection with a series of transactions (the “Transactions”)
pursuant to which Talon will be renamed Talon REIT, Inc. and become a real
estate investment trust quoted on the OTC Bulletin Board with its common stock
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); and




WHEREAS, Employee acknowledges that Employee’s receipt of benefits under this
Agreement depends on, among other things, Employee’s agreement to abide by the
confidentiality, non-competition, non-solicitation, non-disparagement and other
covenants contained in this Agreement.




NOW, THEREFORE, in consideration of the foregoing recitals and the respective
agreements of the Company and Employee as set forth below, the Company and
Employee, intending to be legally bound, agree as follows:




1.

Term.  As of the Effective Date, the Company hereby employs Employee, and
Employee hereby accepts such employment, on the terms and conditions set forth
herein, for the period commencing on the Effective Date and ending three (3)
years later, unless sooner terminated pursuant hereto (the “Initial Term”).  The
Company and Employee shall provide one another with written notice ninety (90)
days prior to the third (3rd) anniversary of the Effective Date, and on
subsequent yearly anniversaries of the Effective Date, of their intention to
terminate this Agreement or to extend the Agreement under the terms and
conditions hereof for successive, additional one (1) year periods, subject to
early termination pursuant hereto (each a “Renewal Term”).  The Agreement will
be extended only if both the Company and Employee agree to extend the Agreement.
 The Initial Term together with any Renewal Term(s) is herein referred to as the
“Term.”  If Employee remains employed by the Company after the Term, then such
employment shall be according to such terms and conditions as the Company may
establish from time to time.





--------------------------------------------------------------------------------




2.

Services.     The Company hereby agrees to employ Employee in the role of the
Company’s Chief Executive Officer and Employee hereby accepts such employment
with the Company on the terms and conditions set forth herein.  Employee shall
perform all activities and services as the Company’s Chief Executive Officer,
which shall include such duties and responsibilities as the Company’s Board of
Directors (the “Board”) may from time-to-time reasonably prescribe consistent
with the duties and responsibilities of the Chief Executive Officer of the
Company (the “Services”).  Employee shall use Employee’s best efforts to make
Employee available to render such Services to the best of Employee’s abilities.
 The Services shall be performed in a good professional and workmanlike manner
by Employee, to the Company’s reasonable satisfaction.  Upon completion of the
Transactions, Employee shall be considered an executive officer for purposes of
Section 16 of the Exchange Act.




3.

Location.

Employee’s position will be based at the Company’s principal office, which is
currently located at 5500 Wayzata Boulevard Suite 1070, Minneapolis, MN 55416.




4.

At-Will Relationship.  Employee’s employment with the Company shall be entirely
“at-will,” meaning that either Employee or the Company may terminate such
employment relationship at any time for any reason or for no reason at all,
subject to the provisions of this Agreement.  The date upon which Employee’s
termination of employment with the Company occurs is the “Termination Date.”




5.

Compensation.  In consideration for Employee entering into this Agreement with
the Company and performing the Services required hereunder during the Term, the
Company shall provide Employee with the following compensation while Employee is
employed by the Company during the Term:




(a)

Salary.  The Company shall pay Employee an annualized base salary according to
this Section 5(a) (the “Salary”), which salary shall be payable to Employee in
accordance with the Company’s customary payroll practices.  Employee’s initial
annualized Salary will be $23,660.00, less applicable withholdings.  Employee’s
annualized Salary will be reviewed annually and may be adjusted by the Company
from time to time.




(b)

Annual Bonus.  For each calendar year during the Term Employee shall be eligible
to receive an annual incentive bonus in the discretion of the Company’s
Compensation Committee or Board based upon Employee meeting or exceeding
mutually agreed upon performance goals.  Any annual incentive bonus that
Employee is eligible to earn, including whether any such annual bonus will be
paid in cash or through the issuance of options to purchase Talon’s common stock
or other equity awards, will be determined in accordance with the terms of any
annual incentive bonus plan or program that may be adopted by the Company’s
Compensation Committee or Board from time to time.   Any annual incentive bonus
that is earned during a calendar year will be paid in cash or through the
issuance of options to purchase Talon’s common stock or other equity awards no
later than March 15 of the following calendar year.





2




--------------------------------------------------------------------------------




6.

Benefits.  In consideration for Employee entering into this Agreement with the
Company and performing the Services required hereunder during the Term, the
Company shall provide Employee with the following employee benefits while
Employee is employed by the Company during the Term:




(a)

Employee shall be entitled to participate in all such employee benefit plans and
programs of the Company as are provided from time to time by the Company to
employees of the Company to the extent that Employee meets the eligibility
requirements for each such individual plan or program.  The Company provides no
assurance as to the adoption or continuance of any particular employee benefit
plan or program for employees of the Company and Employee’s participation in any
such plan or program shall be subject to the provisions, rules and regulations
applicable thereto.




(b)

Employee, Employee’s spouse and any children of Employee (the “Employee’s
Family”) shall be entitled to participate in health, hospitalization,
disability, dental and other such health-related benefits and/or insurance plans
that the Company may have in effect from time-to-time and provided the Employee
and Employee’s Family meets the eligibility requirements for each such
individual plan or program, all of which insurance premiums shall be paid by the
Company on behalf of Employee and Employee’s Family. The Company provides no
assurance as to the adoption or continuance of any particular health,
hospitalization, disability, dental and other such health-related benefits
and/or insurance plans or programs and Employee and Employee’s Family’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto.




(c)

Employee shall be entitled to vacation pursuant to such general policies and
procedures of the Company consistent with past practices as are from
time-to-time adopted by the Company.




(d)

Employee shall be reimbursed by the Company for all ordinary and customary
business expenses, including travel, communication costs and other disbursements
incurred by Employee, for and on behalf of the Company, in connection with the
provision of the Services required under this Agreement.  Employee shall provide
such appropriate documentation regarding such expenses and disbursements as
Company may reasonably require.  Reimbursement shall occur at least once per
month and must be paid no later than the end of the Company’s taxable year
following the taxable year in which such expenses are incurred.




7.

Rights Upon Termination of Employment.




(a)

If Employee’s employment with the Company is terminated by the Company or
Employee for any reason during the Term or upon or following the expiration of
the Term, then: (A) the Company shall pay to Employee or Employee’s beneficiary
or Employee’s estate, as the case may be, Employee’s Salary through the
Termination Date, and (B) the Company shall pay any unpaid expense reimbursement
that might have accrued prior to the Termination Date.





3




--------------------------------------------------------------------------------




(b)

In the event of termination of Employee’s employment, the sole obligation of the
Company shall be its obligation to make the payments called for by Section 7(a)
hereof, and the Company shall have no other obligation to Employee or to
Employee’s beneficiary or Employee’s estate, except for compensation earned for
services performed through the Termination Date or as otherwise provided by law,
under the terms of any other applicable agreement between Employee and the
Company or under the terms of any employee benefit plans or programs then
maintained by the Company in which Employee participates.




8.

Confidential Information.




(a)

Employee shall maintain the confidentiality of all trade secrets, (whether owned
or licensed by the Company or its subsidiaries) and related or other
interpretative materials and analyses of the Company’s or its subsidiaries’
projects, or knowledge of the existence of any material, information, analyses,
projects, proposed joint ventures, mergers, acquisitions, divestitures and other
such anticipated or contemplated business ventures of the Company or its
subsidiaries, and other confidential or proprietary information of the Company
or its subsidiaries (“Confidential Information and Materials”) obtained by
Employee from the Company or its subsidiaries.




(b)

In the event that such Confidential Information and Materials are memorialized
on any computer hardware, software, CD-ROM, disk, tape, or other media, Company
shall have the right, subject to the rights of third parties under contract,
copyright, or other law, to view, use and copy for safekeeping or backup
purposes such Confidential Information and Materials.  During the period of
confidentiality, Employee shall make no use of such Confidential Information and
Materials for Employee’s own financial or other benefit, and shall not retain
any originals or copies, or reveal or disclose any Confidential Information and
Materials to any third parties, except as otherwise expressly agreed by the
Company.  Employee shall have no right to use the Company’s or its subsidiaries’
corporate logos, trademarks, service marks, or other intellectual property
without prior written permission of the Company and subject to any limitations
or restrictions upon such use as the Company may require.




(c)

Upon expiration or termination of this Agreement, Employee shall turn over to a
designated representative of the Company all property in Employee’s possession
and custody and belonging to the Company or its subsidiaries.  Employee shall
not retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents relating in any way to the
affairs of the Company or its subsidiaries and containing Confidential
Information and Materials which came into Employee’s possession at any time
during the term of Employee’s employment with the Company.




(d)

Upon completion of the Transactions, Employee acknowledges that the Company or
its parent company will be a public company registered under the Exchange Act
and that this Agreement may be subject to the filing requirements of the
Exchange Act.  Employee acknowledges and agrees that the applicable insider
trading rules and limitations on disclosure of non-public information set forth
in the Exchange Act and rules and regulations promulgated by the SEC shall apply
to this Agreement and Employee’s employment with the Company.  Employee (on
behalf of Employee as well as Employee’s executors, heirs, administrators and
assigns) absolutely and unconditionally agrees to indemnify and hold harmless
the Company and all of its past, present and future affiliates, executors,
heirs, administrators, shareholders, employees, officers, directors, attorneys,
accountants, agents, representatives, predecessors, successors and assigns from
any and all claims, debts, demands, accounts, judgments, causes of action,
equitable relief, damages, costs, charges, complaints, obligations,
controversies, actions, suits, proceedings, expenses, responsibilities and
liabilities of every kind and character whatsoever (including, but not limited
to, reasonable attorneys’ fees and costs) in the event of Employee’s breach or
alleged breach of any obligation under the Exchange Act, any rules promulgated
by the SEC and any other applicable Federal or state laws, rules, regulations or
orders.





4




--------------------------------------------------------------------------------




(e)

The foregoing obligations of confidentiality shall not apply to any Confidential
Information and Materials that: (i) are now or subsequently become generally
publicly known, other than as a direct or indirect result of the breach by
Employee of this Agreement, (ii) are independently made available to Employee in
good faith by a third party who has not violated a confidential relationship
with the Company, or (iii) are required to be disclosed by law or legal process.
 Employee understands and agrees that Employee’s obligations under this
Agreement to maintain the confidentiality of the Confidential Information and
Materials are in addition to any obligations of Employee under applicable
statutory or common law.  The parties agree that the provisions of this Section
8 shall survive any termination of Employee’s employment with the Company and
this Agreement.




9.

Non-Competition and Non-Solicitation.




(a)

Employee agrees that Employee will not:




(i)

anywhere within the United States, engage, directly or indirectly, alone or as a
shareholder (other than as a holder of less than ten percent (10%) of the common
stock of any publicly traded corporation), partner, officer, director, employee,
consultant or advisor, or otherwise in any way participate in or become
associated with, any other business organization that is engaged or becomes
engaged in any business that is the same or substantially identical business of
the Company or any of its subsidiaries, or is directly competitive with, any
business activity that the Company or any of its subsidiaries is conducting at
the time of the Employee’s termination or has notified the Employee that it
proposes to conduct and for which the Company or any of its subsidiaries has,
prior to the time of such termination, expended substantial resources (the
“Designated Industry”),




(ii)

divert to any competitor of the Company any customer of the Company or any of
its subsidiaries, or




(iii)

solicit any employee of the Company or any of its subsidiaries to change its
relationship with the Company or such subsidiary, or hire or offer employment to
any person to whom the Employee actually knows the Company or any of its
subsidiaries has offered employment.





5




--------------------------------------------------------------------------------




(b)

Employee agrees to be bound by the provisions of this Section 9 in consideration
for the Company’s employment of Employee, payment of the compensation and
benefits provided under Section 5 and Section 6 above and the covenants and
agreements set forth herein.  The provisions of this Section 9 shall apply
during the term of Employee’s employment with the Company (including any such
period of employment after the Term) and for a period of one (1) year
immediately following termination of Employee’s employment with the Company for
any reason, whether such termination is at the initiative of Employee or the
Company or before or after expiration of the Term.  The parties agree that the
provisions of this Section 9 shall survive any termination of Employee’s
employment with the Company and this Agreement, Employee will continue to be
bound by the provisions of this Section 9 until their expiration and Employee
shall not be entitled to any compensation from the Company with respect thereto
except as provided under this Agreement.




(c)

Employee acknowledges that the provisions of this Section 9 are essential to
protect the business and goodwill of the Company.  If at any time the provisions
of this Section 9 shall be determined to be invalid or unenforceable by reason
of being vague or unreasonable as to area, duration or scope of activity, this
Section 9 shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter; and the Employee agrees that this Section 9 as so amended shall
be valid and binding as though any invalid or unenforceable provision had not
been included herein.




10.

Non-Disparagement.  Both the Company and Employee agree that neither they nor
any of their respective affiliates, predecessors, subsidiaries, partners,
principals, officers, directors, authorized representatives, agents, employees,
successors, assigns, heirs or family members shall disparage or defame any other
party hereto relating in any respect to this Agreement, their relationship or
the Company’s employment of Employee; provided, however, that nothing in this
Agreement is intended to prohibit Employee from communicating with the EEOC or
any similar state or local administrative agency or from truthfully responding
to any court order or other valid legal process.




11.

Notices.  Any notice required or permitted under this Agreement shall be
personally delivered or sent by recognized overnight courier or by certified
mail, return receipt requested, postage prepaid, and shall be effective when
received (if personally delivered or sent by recognized overnight courier) or on
the third day after mailing (if sent by certified mail, return receipt
requested, postage prepaid) as follows:




As to Employee, at the Employee’s home address on file with the Company.




As to the Company:




Talon OP, L.P.

Attn: Eun Stowell

5500 Wayzata Boulevard

Suite 1070

Minneapolis, MN 55416




Either party may designate a different person to whom notices should be sent at
any time by notifying the other party in writing in accordance with this
Agreement.





6




--------------------------------------------------------------------------------




12

Survival of Certain Provisions.  Those provisions of this Agreement which by
their terms extend beyond the termination or non-renewal of this Agreement
(including all representations, warranties, and covenants of the parties) shall
remain in full force and effect and survive such termination or non-renewal.




13.

Severability.  Each provision of this Agreement shall be considered severable
such that if any one provision or clause conflicts with existing or future
applicable law, or may not be given full effect because of such law, this shall
not affect any other provision which can be given effect without the conflicting
provision or clause.




14.

Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties, and supersedes all prior agreements and
understandings relating to the subject matter hereof. There are no
understandings, conditions, representations or warranties of any kind between
the parties except as expressly set forth herein.




15.

Assignability.  Employee may not assign this Agreement to any third party for
whatever purpose without the express written consent of the Company.  The
Company may not assign this Agreement to any third party without the express
written consent of Employee except by operation of law, or through merger,
liquidation, recapitalization or sale of all or substantially all of the assets
of the Company, provided that the Company may assign this Agreement at any time
to an affiliate of the Company (including, upon completion of the Transactions,
Talon or Talon’s successor).  The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their respective
representatives, successors, and assigns.




16.

Headings.  The headings of the paragraphs and sections of this Agreement are
inserted solely for the convenience of reference.  They shall in no way define,
limit, extend, or aid in the construction of the scope, extent, or intent of
this Agreement.




17.

Waiver.  The failure of a party to enforce the provisions of this Agreement
shall not be construed as a waiver of any provision or the right of such party
thereafter to enforce each and every provision of this Agreement.




18.

Amendments.  No amendments of this Agreement shall be binding upon the Company
or Employee unless made in writing, signed by the parties hereto, and delivered
to the parties at the addresses provided herein.




19.

Governing Law.  This Agreement shall be governed by and construed under the
internal laws of the State of Minnesota, without regard to the principles of
comity and/or the applicable conflicts of laws of any state that would result in
the application of any laws other than the State of Minnesota.




20.

Jurisdiction.  This Agreement, including the documents, instruments and
agreements to be executed and/or delivered by the parties pursuant hereto, shall
be construed, governed by and enforced in accordance with the internal laws of
the State of Minnesota, without giving effect to the principles of comity or
conflicts of laws thereof.  Employee and the Company agree and consent that any
legal action, suit or proceeding seeking to enforce any provision of this
Agreement shall be instituted and adjudicated solely and exclusively in any
court of general jurisdiction in Minnesota, or in the United States District
Court having jurisdiction in Minnesota and Employee and the Company agree that
venue will be proper in such courts and waive any objection which they may have
now or hereafter to the venue of any such suit, action or proceeding in such
courts, and each hereby irrevocably consents and agrees to the jurisdiction of
said courts in any such suit, action or proceeding.  Employee and the Company
further agree to accept and acknowledge service of any and all process which may
be served in any such suit, action or proceeding in said courts, and also agree
that service of process or notice upon them shall be deemed in every respect
effective service of process or notice upon them, in any suit, action,
proceeding, if given or made (i) according to applicable law, (ii) by a person
over the age of eighteen (18) who personally served such notice or service of
process on Employee or the Company, as the case may be, or (iii) by certified
mail, return receipt requested, mailed to employee or the Company, as the case
may be, at their respective addresses set forth in this Agreement.








7




--------------------------------------------------------------------------------



21.

Counterparts and Electronic Signatures.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same Agreement.




22.

Taxes and Section 409A.  Company may withhold from any amounts payable under
this Agreement such federal, state and local income and employment taxes as
Company shall determine are required to be withheld pursuant to any applicable
law or regulation.  Employee shall be solely responsible for the payment of all
taxes due and owing with respect to wages, benefits, and other compensation
provided to Employee hereunder.  This Agreement and the compensation payable
hereunder is intended to satisfy, or be exempt from, the requirements of Section
409A(a)(2)(3) and (4) of the Internal Revenue Code of 1986, including current
and future guidance and regulations interpreting such provisions, and should be
interpreted accordingly.













[signature page to follow]








8




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.




TALON OP, L.P

Talon Real Estate Holding Corp.,

its General Partner

 

 

By

/s/ MG Kaminski

Name:  MG Kaminski

Its:   Chief Executive Officer

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

/s/ MG Kaminski

MG Kaminski

 

 

 

 

 

 








[Signature Page to MG Employment Agreement]


